Case 1:18-cv-00959-MEH Document 55 Filed 06/26/20 USDC Colorado Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-00959-MEH

UNITED STATES OF AMERICA,

            Plaintiff,

v.

1.    $10,500.00 IN UNITED STATES CURRENCY;
2.    $450.00 IN UNITED STATES CURRENCY;
3.    9.33308595 BITCOIN;
4.    $8,308.00 IN UNITED STATES CURRENCY;
5.    37276 COUNTY ROAD 45, EATON, COLORADO 80615;
6.    $1,748.00 IN UNITED STATES CURRENCY;
7.    1012 4th STREET, GREELEY, COLORADO 80631;
8.    2380 W. 27TH STREET, GREELEY, COLORADO 80634;
9.    $33,061.00 IN UNITED STATES CURRENCY;
10.   1309 27TH STREET, GREELEY, COLORADO 80631;
11.   $48,500.00 IN UNITED STATES CURRENCY;
12.   $42,055.59 SEIZED FROM GUARANTY BANK ACCOUNT #4000491063;
13.   $6,000.00 IN UNITED STATES CURRENCY SEIZED FROM GUARANTY BANK
      SAFE DEPOSIT BOX 103000116;
14.   $90,500.00 IN UNITED STATES CURRENCY SEIZED FROM GUARANTY
      BANK SAFE DEPOSIT BOX 103000212;
15.   $40,000.00 SEIZED FROM FARMERS BANK ACCOUNT #1220004316;
16.   $110,050.00 IN UNITED STATES CURRENCY SEIZED FROM FARMERS
      BANK SAFE DEPOSIT BOX 1200000097;
17.   $6,831.50 SEIZED FROM WYOMING BANK AND TRUST ACCOUNT #934875;
18.   $114,920.00 IN UNITED STATES CURRENCY SEIZED FROM WYOMING
      BANK AND TRUST SAFE DEPOSIT BOX #1152;
19.   $16,020.00 SEIZED FROM FIRST INTERSTATE BANK ACCOUNT
      #102155256;
20.   $115,800.00 IN UNITED STATES CURRENCY SEIZED FROM INTERSTATE
      BANK SAFE DEPOSIT BOX 238;
21.   $240,700.00 IN UNITED STATES CURRENCY SEIZED FROM GUARDIAN
      STORAGE UNIT 11209;
22.   $27,000.00 IN UNITED STATES CURRENCY SEIZED FROM GREELEY
      SELFSTORAGE UNIT 746; and
23.   22.09843257 BITCOIN;

            Defendants.




                                      1
Case 1:18-cv-00959-MEH Document 55 Filed 06/26/20 USDC Colorado Page 2 of 6




                 STIPULATED EXPEDITED SETTLEMENT AGREEMENT


       IT IS HEREBY STIPULATED by and between Select Portfolio Servicing, Inc.,

through counsel Joseph DiGiorgio Esq., and the United States of America, (herein

“United States”) by and through United States Attorney Jason R. Dunn and Assistant

United States Attorney Laura B. Hurd to compromise and settle Select Portfolio

Servicing, Inc.’s interest in the following defendant real property located at 37276

County Road 45, Eaton, Colorado, 80615 (the subject real property), more fully

described as:

                LOT A OF RECORDED EXEMPTION NO. 0709-26-3-RE1007, BEING A
                PART OF THE SOUTHWEST 1/4 OF SECTION 26, TOWNSHIP 7
                NORTH, RANGE 65 WEST OF THE 6TH P.M., AS PER THE MAP
                RECORDED MAY 18, 1987 IN BOOK 1157 AT RECEPTION NO.
                2100092, COUNTY OF WELD, STATE OF COLORADO.

       This Stipulated Expedited Settlement Agreement is entered into between Select

Portfolio Servicing, Inc. and the United States (herein collectively referred to as the

“parties”) pursuant to the following terms:

       1.       The parties hereby stipulate that Select Portfolio Servicing, Inc. has a lien

interest and has a right, title, or interest in the above-described subject real property,

and that any violations of 21 U.S.C. § 801 et seq., occurred without the knowledge and

consent of Select Portfolio Servicing, Inc.

       2.       The parties agree that upon entry of a Final Order of Forfeiture, the United

States will market and sell the subject real property and solely from the proceeds of the

sale of the real property, to the extent that there are sufficient proceeds after the

deduction of reasonable government costs and expenses related to seizure,



                                               2
Case 1:18-cv-00959-MEH Document 55 Filed 06/26/20 USDC Colorado Page 3 of 6




maintenance, custody, and disposal, it will pay Select Portfolio Servicing, Inc., the

following:

                     a)     Unpaid principal balance: $205,673.08;

                     b)     All unpaid interest: $14,478.11, up to and including October

                            11, 2019;

                     c)     Escrow Advance: $4,979.34;

                     d)     Corporate Advance: $1,227.00;

                     e)     Mortgage Insurance Premium: $76.00;

                     f)     A per diem interest rate of $25.69; and

                     g)     Fees and costs: $531.00

       3.     The payment to Select Portfolio Servicing, Inc. shall be in full settlement

and satisfaction of any and all claims by Select Portfolio Servicing, Inc. with respect to

the subject real property, relating to the seizure of the property by the United States,

and of all claims resulting from the incidents or circumstances giving rise to this lawsuit.

       4.     Select Portfolio Servicing, Inc. acknowledges that by entering into this

Expedited Settlement Agreement, the United States promptly recognized its interest in

the subject real property and by so doing did not cause it to incur additional costs or

fees beyond those set forth in Paragraph 2 of this Expedited Settlement Agreement.

       5.     Upon payment, Select Portfolio Servicing, Inc. agrees to record its

Release of Deed of Trust and to release and hold harmless the United States, and any

agents, servants, and employees of the United States acting in their individual or official

capacities, from any and all claims by Select Portfolio Servicing, Inc. and any of its

agents which currently exist or which may arise as a result of the United States= action



                                             3
Case 1:18-cv-00959-MEH Document 55 Filed 06/26/20 USDC Colorado Page 4 of 6




against the property.

       6.     As a part of settlement, Select Portfolio Servicing, Inc. agrees not to

pursue any other rights that it may have under any mortgage instruments related to the

subject real property, including the right to initiate a foreclosure action under the Deed

of Trust while this action is pending.

       7.     Select Portfolio Servicing, Inc. understands and agrees that by entering

into this settlement of its interest in the subject real property, it waives any right to

further litigate its interest in the property and to petition for remission or mitigation of the

forfeiture, and unless specifically directed by an order of the Court, Select Portfolio

Servicing, Inc. shall be excused and relieved from further participation in this action.

       8.     Select Portfolio Servicing, Inc. understands and agrees that the United

States reserves the right to void this Settlement Agreement and terminate the forfeiture

action at any time for legal or economic reasons.

       9.     The parties agree to execute further documents, to the extent necessary,

to convey clear title to the property to the United States and to further implement the

terms of this settlement.

       10.    Each party agrees to bear its own costs and attorney’s fees.

       11.    The terms of this Expedited Settlement Agreement are contingent upon

forfeiture of defendant real property located at 37276 County Road 45, Eaton, Colorado,

80615, and the Court’s entry of a Final Order of Forfeiture.

       12.    In the event it appears the subject real property cannot be sold by the

United States for an amount sufficient to cover the amounts owing to Select Portfolio

Servicing, Inc. as outlined above, the parties will consult to determine the best course of



                                               4
Case 1:18-cv-00959-MEH Document 55 Filed 06/26/20 USDC Colorado Page 5 of 6




action which may include moving to dismiss this action against the property or convey

the property to Select Portfolio Servicing, Inc. free and clear of any encumbrances by

the United States in relation to this action.

       13.    The United States agrees that in the event that it elects to void this

Agreement and terminate the forfeiture action, Select Portfolio Servicing, Inc. shall have

all rights to enforce the Deed of Trust that existed prior to the commencement of the

forfeiture action, including but not limited to the right to initiate foreclosure proceedings,

free and clear of any encumbrances by the United States in relation to this action.

       14.    Select Portfolio Servicing, Inc. agrees to the filing of the Final Order of

Forfeiture by the United States at the appropriate time.

       15.    Select Portfolio Servicing, Inc. agrees that the mortgage on the subject

real property is in default. Select Portfolio Servicing, Inc. further agrees that if the

United States, in its sole discretion, determines that it should move the Court for an

interlocutory sale of the subject real property, that Select Portfolio Servicing, Inc. has no

objection to the sale of the subject real property before a Final Order of Forfeiture,

subject to the terms set forth herein.


                                            JASON R. DUNN
                                            United States Attorney




         June 25, 2020
Date: ________________                      ______________________________
                                            Laura B. Hurd
                                            Assistant United States Attorney
                                            1801 California Street, Suite 1600
                                            Denver, Colorado 80202
                                            (303) 454-0100
                                            Counsel for the United States

                                                5
Case 1:18-cv-00959-MEH Document 55 Filed 06/26/20 USDC Colorado Page 6 of 6




       June 9, 2020
Date: ________________                /s/Joseph DeGiorgio
                                  ______________________________
                                  Joseph DeGiorgio
                                  Attorney at Law
                                  Barrett Frappier & Weisserman, LLP
                                  1391 Speer Boulevard, Suite 700
                                  Denver, Colorado 80204
                                  Attorney for Select Portfolio Servicing, Inc.




                                    6
